f'           Case 2:18-cv-03696-CDJ Document 22 Filed 07/31/19 Page 1 of 3


                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA




                          vs                               NO.    : \   i -2:>{o~ (p
        \)&\. ¥ffifillCJ!'.lD ')cU&HG~tY
                               RESPONDENT                                    FILED
                                                                             JUL 31
                                                                          KATE BARKtAAi ..,vtflf'k
                                     NOTICE OF APPEAL                   BY,           Dep.Clerk



         Notice .is hereby given that I, \    ,ooern\   [J\ffiy~t'6\d ,     petitioner in the above

     captioned matter, hereby appeal to the United States Court of Appeals for the Third Circuit
                                                                                                     11
     from the Order of the District Court denying a petition for habeas corpus relief on the / ¥

                                   , 2019_.



                                                          &\\\~ l'ir,Dl~~Ji
                                                                              .




                                                                                                          ..(;
               Case 2:18-cv-03696-CDJ Document 22 Filed 07/31/19 Page 2 of 3

..
                                             Proof of Service

              I, L .C,Aroyt~ B\J, hereby certify that I have, this day, sent a true and correct copy of
     . the foregoing document to the parties listed below, by way of first-class U.S. Mail. As a pro
        se filing from a prisoner, this document must be back-dated to the date when it was given to
        prison authorities for mailing. See Smith v. Pennsylvania Bd. of Probation and Parole, 683
       A.2d 278,281,546 Pa. 115 (Pa. 1996) adopting Houston v. Lack, 487 U.S. 266, 270-71, 108
       S.Ct. 2379, 2382, 101 L.Ed.2d 245, 251-52 (1988) ("In Houston, the United States Supreme
        Court deemed an appeal by a pro se prisoner to be filed when it vvas given to prison
       authorities for maj]jng, and thus, essentially adopted a "prisoner mailbox• rule. • • • While
       the United States Supreme Court was interpreting a Federal Rule of Appellate Procedure, we
       believe that the observations and concerns voiced by the Court in Houston are equally
       applicable.to prose prisoners in our Commonwealth. The prose prisoner's state of
       incarceration prohibits him from directly filing an appeal with the appellate court and
      prohibits any monitoring of the filing process. Therefore, we now hold that in the interest
      of fairness, a pro se prisoner's appeal shall be deemed to be filed on the date that he delivers
      the appeal to prison authorities and/or places his notice of appeal in the institutional
      mailbox. We warn, however, that this hold.mg applies only to prose petitioners who are
      incarcerated..").


                         E(..\~een D ,s~i,e,\- o ~ Y5nng~\vf\A\ At
                         C\efl_\(_ o+ \'t\s. U f\\\sd S\,v\-6'1 V)s\rK.,t V0v~~
                          Y~,\~d:rs\~nlr\·~~, \°\\.Olo-~15'15

     Respectfully submitted,
                                                  Case 2:18-cv-03696-CDJ Document 22 Filed 07/31/19 Page 3 of 3
    Smart Communications/PADOC

    SCI~   ~ui\\\'x\G~C.A\
    Name fuQ..~t\.'{'(\(J~\\
                    ~
                               t~\J\'\~\\E,\~
                                    .         N_umber \)(!°)~')1
                                              '         .
    PO Box 33028

    St Petersburg FL 33733                                                                                                                                                                                                                                                                                                              io, "~"




•                                                                                                                       ~,                                                                                                                                                                      "'    "                       : ,i,J\   ~~ ..:&,
t
           . ··~::-,~~~_,-~~~~-:~--~:·--·                                                                                        ..
                                                                                                                                                                                                                                                                                   ~ ·:·s·
                                                                                                         ->-·1                   ~


                                                                                                                                                                                                                                                                                        ·_:.:: ~:M·.:::~\:ts;
      -                                                                                                                      ~
                                                                                                     ¢           ;:"_
                                                                                                                                                                                                                                                                                                         ::~"'1.:.,_:\
                                                  . ,.
                                                               . .,.,.   \,,.
                                                                                        :,.

                                                                                              ...   ~
                                                                                                           • t


                                                                                                          .""
                                                                                                                                                                                                                                   - u·.-. ,- -... . ,. .,
                                                                                                                                                                                                                         ; .. ·-~..:1}· .'\\ .. ~:~:· : .RD.' ~·~-;:;· \;,: ~· ·::
                                                                                                                                                                                                                                                                                                            ~ i. '        \                          •        '   ~ 'it$"                                                               .<•



                                ?                                                              ,..                                                                                                                         . , :: ::::~a,,;;r,t 5· ;_~--. · · .··                                                                                 · · · ·, '-'·~·
                                                                                                                                                                                                                                        ·1 ·"") ,,.., "'11,~"'                 .•           ·'. · -                                                           ' .• '                .             it"   J..   '°"",~   t   ...   '   "' ....       • .......


                                                                                                                                                                                                                                         ;.,...f.,~"'.;"'1(. ¥'$                   t· "'.                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                              ~·
                                                                                                                                                                                                                                                                  ~"II    •                                                                                                                                                          t1;+      ~

                                                                                                                                                     ~                                                         f   '   '" ',.       '    ,. " ., '"",1.J'\ i   I: :t""                 ~




                                                                                           ·\:'~<;;;f1~:-· :~~;~~~\);~-\/    . -.  . -
                                                                                                                        ,;                                             "', :·     ;,:,     <¥ ~ · •1:, ,.,..                                                                  e'            '        '1,              •       •




                                                                                r;-. : , : .
                                                                                  .\o -Is~s-r.s~W;.lJ,':)\~e:;,.,,,@., - \61\1\:)~\~M\~
                                                   ~                            ·, . ~: .,,~ ,. '>) _{.'.; :::j,:<'.' : ~~- .;!~' :··::-<·· ·: .                                                                                                                                                                                                          I .
                                                                                · ~ .: .~ ~·                             ·                     :. ':.",.._. ·Cl~r\ C)[/·G> ·"· .· · · ·
                                                       !          ',-




                                                    ·,,    '
                                                                                  · r,)~~t,f(l: tb.:~i\\-e~:·t;~~:/V,:,\c\d-                                               0 -u \
                                                                                    Q:, ~ >". ~-~.i.t :~'( ..) · ~ · . _-:_. ·/;.~i\:~~1::p;·/:;'~. :,. :i ·, · :·, · :. · \._J) e:-\
                                                                                                            ;;,:,,,;'Q·:·~~·:_·;-\::\·/~-·-.:~·:.::lj:l·D'~                                                                                   ..-~-._··~·\_:.\~:::.;,~·,\:~\G/0;·~~·,l:'~:,'"'~·--.·~·0'
                                                                                                                                                                                                                                                                                          ~ :'_.)        ~u,.,
                                                                                                                                                                                                                                              ::, . ·:\:;,~;f<~7 , . ·: \'."; .!",. :, '> ,>,. ,; :
                                                                                                              ~
                                                                                                                                                                                                                                                                                                                                                                                                  'V
                                                                                                            •                .       •         •                          '                   •        •                        \       (\ ' •                           • . ,• •                          ' -       •• •                    ,J   ,.J .   •                     .       /;...,. ' '
                                                                                                           ,,. ~        ·=.,


                                                                                                                             ·.'; ,::'.'. ~.:<· Y ·
                                                                                                                                     ~,;                      "    •          .    ,,...               ,. ,                             NJ   " .,             )',, .. ., .                                  If   ,   ,c  t,                         t;                      ~




                                                                                                                                                                                                                                                                                                                                                                                    <\, ·~   ~
                                                                                                                                                                                                                                                                                                                                                                                                 et




                                                                                                                                                                                                                                                                              ··~ t
                                                                                                                                               ;;,       '"   '>
                                                                                                                                                                                                                                                                                                                                                  .,.
                                                                                                                                                              ·t •
                                                                                                                                           ~   -'             '.,




                                                                                   ·.
